Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 04/01/2021. The amendments to independent claim 18 necessitated the new grounds of rejections as set forth in this office action. Accordingly this action has been made final.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 4/1/21 and 4/9/21 (total of 3) filed after the mailing date of the Non-Final rejection on 1/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
3.	In the claim listing of 4/1/21 claims 18-47 are pending in this application and are under prosecution. Claims 18, 20, 27, 32, 41 and 43 are amended. Claims 1-17 are canceled. New claim 47 is added. The claim amendments have been reviewed and entered. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

4.	The examiner for the prosecution of this application has changed. Please forward all future correspondence to Examiner Bhat, AU 1634.
Drawing Objection withdrawn
5.	The previous objection to the drawings has been withdrawn in view amending the specification in paragraph 00171 to delete the reference number 802.

Specification
6.	The amendment to the specification in paragraph 00171 to delete the reference number 802 has been reviewed and entered. No new matter has been introduced by the amendment.

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 18-46 under 35 USC 112(b) has been withdrawn in view of amendments to claims 18, 20, 27 and 41 (Remarks, pg. 8).
8.	The previous rejection of claims 18, 21, 22, 24 and 38 under 35 USC 102(a)(1) as being anticipated by Hicks has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that “Hicks do not teach the steps of "obtaining a library of nucleic acid molecules encoding a security token, wherein the security token comprises a string of information which uniquely identifies the artifact; and applying a chemical operation to the library encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token" (Remarks, pg. 9).
	However, upon further consideration, new grounds of rejections are set forth in this office action necessitated by the claim amendments.


The following rejections are necessitated by the claim amendments.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 18-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons.
The instant claim 1 is drawn to a method for preparing nucleic acid molecules for use in security and authentication of an artifact, the method comprising: obtaining a library of nucleic acid molecules encoding a security token, wherein the security token comprises a string of information which uniquely identifies the artifact; and applying a chemical operation to the library encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token.
	The instant specification does not provide any guidance as to how (i) security token is encoded from library of nucleic acid molecules, (ii) the metes and bounds of 
Similarly, the instant specification does not provide any guidance to the nature and type of chemical operation to the library of nucleic acid molecules encoding the security token to obtain a hashed library of nucleic acids encoding a hashed token and the metes and bounds of hashed token.
The instant specification recite in paragraph 0091 that “The identifier may comprise information relating to a location of the encoded symbol, a value of the encoded symbol, or both the location and the value of the encoded symbol. An identifier may include information relating to a location of the encoded symbol and the presence or absence of the identifier in an identifier library may indicate the value of the symbol. The presence of an identifier in an identifier library may indicate a first symbol value (e.g., first bit value) in a binary string and the absence of an identifier in an identifier library may indicate a second symbol value (e.g., second bit value) in a binary string. In a binary system, basing a bit value on the presence or absence of an identifier in an identifier library may reduce the number of identifiers assembled and, therefore, reduce the write time. In an example, the presence of an identifier may indicate a bit value of ‘1’ at the mapped location and the absence of an identifier may indicate a bit value of `0` at the mapped location.

Because there was no explanation in the instant specification of how any library of nucleic acid molecule encode security token and any type of chemical operation to the nucleic acid library results in encoded hashed token whose composition is not known would be used in the manner described in instant claim 18, and no such information appears to exist in the prior art, one skilled in the art would not have readily envisaged either the structure(s) of a representative number of species of “security token” and hashed token” that would exhibit numerous intended function as listed in the specification. In other words, neither the as-filed specification nor the claims discloses sufficient information regarding derivation of said tokens.   
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required (emphasis underlined by the examiner). See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. ChugaiPharmaceutical Co. Ltd., 18USPQ2d 1016.

The instant invention was developed in the context of a highly unpredictable technology area, wherein the composition of said tokens are not well defined. There is not sufficient evidence in the specification to possess the claimed invention due to the highly unpredictable nature of the claimed tokens, the lack of guidance and/or description in the specification required to validate the claimed invention. Given the very large genus of security and hash tokens encompassed by the claims from nucleic acid molecules from the genomes of large array of organisms, and given the limited description provided by the prior art and the specification, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the limitations of claims 18-47. Thus, there is not enough information provided by the prior art or instant specification for one of skill in the art to envision all possible permutation and combination of the composition of security and hash tokens. 
In the instant case, as discussed above, the instant specification does not specifically disclose the specific composition of the claimed “tokens”. Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the invention for claim 18 of large genus of said tokens. Also, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention of large genus of “tokens” of claims 19-47.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 18-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (WO 2016/032562 published Mar. 3, 2016) in view of Grass et al (WO 2019/081145 published May 2, 2019, effective filing date Oct. 27, 2017, cited in the IDS of 4/9/21).
	Claim interpretation: Instant claims recited with alternate claim language “or” or “and/or” have been interpreted to require single limitation.
	With regard to order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Grass in view of Jung teach the steps of claim 18 and this is prima facie obvious in the absence of new or unexpected results.
	Jung and Grass teach a method for authentication using nucleic acid and therefore analogous arts. The teachings of Grass are specifically applied for the limitation of the library of nucleic acid molecules encoding a security token, which comprises a string of information and encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token.
Regarding claim 18, Jung teaches a method for in-field detection of a distinctive marker includes providing a sample from an article of interest or particular good (i.e., an artifact) and analyzing the sample to detect the presence of the distinctive marker, 
The artisan would recognize that the DNA marker amplicons of Jung meets the limitations of obtaining a library of nucleic acid molecules and applying a chemical operation to the library, wherein the library of nucleic acid molecules uniquely identifies article of interest (i.e., the artifact).  
		
    PNG
    media_image1.png
    524
    359
    media_image1.png
    Greyscale




	The artisan would also recognize that while combining steps nucleic acid molecules encoding a security token, which comprises a string of information and encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token in the method of Jung some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so because of added extra layers of securities for the authentication of the artifact.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the nucleic acid molecules encoding a security token, which comprises a string of information and encoding the security token to obtain a hashed library of nucleic acid molecules encoding a hashed token of Grass in the method of Jung with a reasonable expectation of success with the expected benefit of increasing the extra layer of securities for getting the information of the nucleic acid taggant of Jung’s method as taught by Grass. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the steps of nucleic acid molecules encoding a security token comprising the string of information and encoding the security token to obtain the 
The teachings of Jung in view of Grass regarding dependent claims 19-47 are discussed below.
Regarding claims 19 and 20, Jung in view of Grass teaches that polymorphic DNA fragments including short tandem repeats (STRs) revealed as fragment length polymorphisms and/or single nucleotide polymorphisms (SNP) are utilized as an anti-counterfeit nucleic acid tag (Jung, pg. 5, paragraph 1), which meets the limitation of Boolean functions (i.e., and/or”).
Regarding claims 21-23, Jung in view of Grass teaches sequencing of the nucleic acid molecules of the hashed library to obtain a sequencing readout (Grass Fig. 3 and Abstract; pg. 9, paragraph 2 and pg. 11, paragraph 2).
Regarding claim 24, Jung in view of Grass teaches high throughput sequencing massively parallel sequencing or next-generation-sequencing (Jung, pg. 23, last paragraph, Grass pg. 9, and last paragraph).
Regarding claims 25 and 27, requiring the limitation of applying an additional chemical operation to the hashed library to produce an output molecule if the hashed token matches a reference sequence; and determining a presence or absence of the output molecule via an assay and wherein the output molecule is a distinct nucleic acid molecule of the hashed library, the nucleic acid molecule having a nucleic acid sequence which is distinct from sequences of other nucleic acid molecules in the hashed library, the artisan would recognize that said limitation amount to routine optimization and thus would be obvious improvement over Jung in view of Grass.

Regarding claim 28, Jung in view of Grass teaches granting or denying access to a secured asset or location based on the presence of the output molecule (Grass, pg. 2, last paragraph).
Regarding claims 29 and 30, Jung in view of Grass teaches nucleic acid taggant comprises unique encrypted sequence (Grass, pg. 12, paragraph 2).
Regarding claim 31, requiring the limitation of the library is lyophilized, one having ordinary skill in the art would recognize that lyophilized nucleic acids are more stable and thus would amount to routine optimization and thus would be obvious improvement over Jung in view of Grass.
Regarding claim 32, Jung teaches nucleic acid taggant is collocated with the article of interest (Fig. 1).
Regarding claims 33-34 and 36-37, Jung teaches a drug (pg. 11, paragraph 2) a document (pg. 9, paragraph 2) and bacteria (pg. 4, last paragraph).
Regarding claim 35, Jung teaches that the nucleic acid tag is encapsulated and suspended in a solvent solution (e.g., an aqueous or an organic solvent solution) producing a "stock" DNA taggant solution at a specified concentration and the stock DNA solution can be added to the marker compound mixture at an appropriate concentration for the type of product to be authenticated (pg. 5, last paragraph), which meets the limitation of measuring a concentration of the library in the fluid to determine an amount of dilution.
Regarding claim 38, Jung teaches nucleic acid in droplet (pg. 24, paragraph 4).

Regarding claim 40, Jung in view of Grass teach the personal key and cryptographic hash of the personal key (Grass, pg. 16, last paragraph), which meets the limitation of the security token is part of a two factor authentication system.
Regarding claims 41-47, as discussed above while rejecting claim 18, Jung in view of Grass teaches “Characterizing DNA materials with traditional characterization methods will not permit such a distinction. On the contrary, a suitable test must involve polymorphic characteristics of nucleic acids of the subject entities, to derive a key. This involves the identification or knowledge of the subject entities, as well as the type of algorithms used throughout the decoding steps. Once the subject entities (e.g., key individual or group of key individuals) and the employed methods are known, a simple, two-step test can be used to distinguish the present DNA samples from ordinary DNA, which is described below. This two-step test relies on the following, preliminary assumptions:
-A subject entity or entities (e.g., key individual or group of key individuals) is identified; - A method for digital information encoding/decoding (i.e., translation from digital to DNA sequence and back) is chosen; - An encryption/decryption method is chosen; - Polymorphic features utilized for the key and a method to calculate the decryption key from the polymorphic features is chosen. This calculation may use .

Conclusion
14.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634